Title: To Benjamin Franklin from the Duc de Chaulnes and Other Commission Seekers, [after 26 November 1780]
From: Chaulnes, Yves-Marie-Joseph d’Albert d’Ailly, duc de
To: Franklin, Benjamin


Between November 16, 1780, and April 30, 1781, nine people write to apply for a military commission, ask for an attestation of prior service, recommend someone else, or request some combination thereof. The duc de Chaulnes, whose letter follows this headnote, makes his recommendation with much hesitation and ironic reflection.
The comte de Tende, chamberlain, first aide-de-camp, and major of the noble guard of the Duke of Württemberg, writes from Stuttgart on November 20, with a list of requests. The first of these is to forward to von Steuben a letter describing a new method of producing high quality saltpetre at low cost and with little waste. The inventor will send his son to America with the secret method in exchange for a pension, land, military rank in the corps of engineers or artillery, and travel expenses to the port of embarkation. The father goes to set up production at Vienna and then in Russia. For himself the comte de Tende requests the rank of colonel in the artillery. He has thirty-one years of service, eighteen of them in the French artillery from which he retired in 1763. He has served with distinction both in his present position and formerly as aide-de-camp to the maréchal de Broglie. He asks for a salary, land to cultivate, and travel expenses for himself and his family. His fourteen-year-old son is a lieutenant in the Anhalt regiment, part of the second division soon to join the comte de Rochambeau. Finally, for an engineering officer, formerly in the artillery of the Duke of Württtemberg and now with the King of Prussia, he requests land and a rank of major in the artillery. With the letter to von Steuben he encloses one for his old friend and comrade, the chevalier de La Luzerne.
Three days later Benaven, interessé dans les affaires du Roy, writes from Paris on behalf of Pierre Colomb, écuyer of Nîmes, who served with distinction in America, but was captured. Without being exchanged, he cannot return to American service. Benaven will attempt to procure a position in the French army for the major of dragoons and requests Franklin’s attestation of Colomb’s record.
Writing from Paris in care of Chaumont on December 13, Louis de Tousard has served two campaigns in the American army and been seriously wounded. Though attached to the provincial regiment of Toul, he requests Franklin’s attestation to his former service so that he may return to fight in America.

On December 20, Führer, local commissaire of the Landgrave of Hesse and a former major, writes from Felsberg, Hesse, enclosing an offer of his services to Congress. His son, recently promoted to lieutenant-colonel, would benefit from his presence, his experience and counsel.
Henri-Louis Florimont Poulain de Ceintré writes from Des Hautes Tranchondières, near Angers, on December 23, desiring a commission for the following spring. He is a gentleman and seeks advancement in the colonies, which he prefers to France.
M. de Lescase writes from Montflanquin on February 8, to request a company in the navy or the cavalry so that he might have the pleasure of serving under Rochambeau. He is making the same request of the marquis de “casterie.” He is “un tres Bon jeantilhomme,” all of whose ancestors served the King with distinction. He entered the infantry in 1761, as a lieutenant, Conti regiment, serving until September, 1779, when for health reasons he entered the guards of Monsieur, the King’s brother. Having regained his strength he would take great satisfaction in joining the insurgents. The marquis de Chabrillan, colonel of the Barrois regiment, who is at Versailles, can recommend him.

Writing from Givet, in Hainaut, on April 6, Delecolle asks Franklin’s protection and recommendation for the rank of second lieutenant so that he might give the last drop of his blood in service to America. He is twenty-five years old and stands five feet, eleven inches. He fought the last war (i.e., the brief Austro-Prussian War of 1778) as a cadet volontaire in the service of his imperial majesty, in which his brother still serves as first lieutenant.
Ferry, a recently commissioned officer with the Anhalt regiment, writes from Guingamp, in Brittany on April 19. He has studied engineering and artillery since childhood but is prevented by law from entering the corps. Rather than drag along from rank to rank he wishes to make use of his knowledge and offers his services to America without rank for three months to prove his abilities. He asks for travel expenses, and if he is commissioned, a pension of twelve hundred livres. He prefers that the prince de Salm not know he has sought to leave.
 
[after November 26, 1780]
Un de mes amis exige absolument, et assés indiscretement que je vous recommande, un M. de neuville officier qui a servi, avec distinction, dans le regiment de champagne, pour passer chés les insurgens. J’ai eu beau dire a cet ami, que ma recommandation serait indiscrete, et inutile, y ayant fort longtemps que je ne vous ai vu, que je croyais même que vous etiés personnellement dans le cas de la reserve pour ces sortes de recommandations, que l’on n’avait point été content des officiers francais qui avaient passé la bas; il n’en a pas moins exigé que j’eusse l’honneur de vous ecrire a ce sujet. D’après tout cela ce n’est point une recommandation que je vous fais, mais si comme me l’a asseuré cet ami M. de rochambeau demande des secours, et que vous soyés dans le cas d’avoir besoin d’hommes, je puis vous dire avec verité, que ce M. de neuville est certainement un trés brave homme, que l’ami qui me le recommande est un M. de geoffre, colonel tres connu lui même pour des actions d’eclat, que M. le Mal de broglie prend interêst a M. de neuville, et que s’il etait dans le cas de partir il aurait certainement la croix de St louis avant. Ajoutés a tout cela ce qui vaut bien autant, pour votre coeur philosophe, et pour le mien, qu’il n’a rien, c’est a dire six cent francs de pension en tout, pour lui et quatre petits enfans; il est dur avec cela de lui refuser d’aller se faire tuer, en tuant d’autres, le tout pour gagner de quoi Vivre, puisque cela est si generalement reçu, qu’il est presque choquant de parler avec l’ombre d’un doute, de ce qui est bien reellement l’excés de l’absurdité. Encore fautil compter sur vos bontés, et sur votre silence, pour oser vous le dire. Je finirai si vous voulés avec tous les compliments que je vous dois qui sont moins que la juste veneration avec laquelle j’ai l’honneur d’etre votre très humble et très obeissant serviteur./.
Le Duc DE CHAULNES
 
Notation: Le Duc De Chaune
